Citation Nr: 0115195	
Decision Date: 05/31/01    Archive Date: 06/04/01

DOCKET NO.  97-24 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 (West 1991 & Supp. 2000) for 
additional disability of the cervical spine as a result of 
surgery and treatment during VA hospitalization from August 
to October 1991.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


INTRODUCTION

The veteran had active service from October 1950 to October 
1954, and from November 1954 to July 1971.

The current appeal arose from a January 1997 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco, Texas.  


The RO denied entitlement to compensation benefits pursuant 
to the provisions of 38 U.S.C.A. § 1151 for residuals of a 
surgical laminectomy at C4-6, and foraminotomies at C3-4, 4-
5,  and 5-6 bilaterally.  

The RO also denied entitlement to compensation benefits 
pursuant to the provisions of 38 U.S.C.A. § 1151 for a left 
shoulder disability as a result of a fall while hospitalized 
by VA in October 1991.

In June 1998 the Board of Veterans' Appeals (Board) denied 
entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for a left shoulder 
disability as a result of a fall while hospitalized by VA in 
October 1991.  

The Board also remanded the claim of entitlement to 
compensation benefits pursuant to the provisions of 
38 U.S.C.A. § 1151 for additional disability of the cervical 
spine as a result of surgery and treatment during VA 
hospitalization from August to October 1991 to the RO for 
further development and adjudicative action.

In September 2000 the RO affirmed the denial of entitlement 
to compensation benefits pursuant to the provisions of 
38 U.S.C.A. § 1151 for additional disability of the cervical 
spine as a result of surgery and treatment during VA 
hospitalization from August to October 1991.

The case has been returned to the Board for further appellate 
review.


FINDING OF FACT

There is no competent medical evidence that the veteran 
sustained additional disability of the cervical spine as 
secondary to surgery and treatment at a VA medical facility 
from August to October 1991.


CONCLUSION OF LAW

The criteria for compensation benefits for additional 
disability of the cervical spine pursuant to the provisions 
of 38 U.S.C.A. § 1151 as secondary to surgery and treatment 
at a VA medical facility from August to October 1991 have not 
been met.  38 U.S.C.A. § 1151 (West 1991 & Supp. 2000); 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, § 4, 114 Stat. 2096 (2000) (to be codified as 
amended at 38 U.S.C. § 5107); 38 C.F.R. § 3.358 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

On file is a letter dated in April 1991, from RRS, DO, a 
private specialist in orthopedic surgery to the local VA 
outpatient clinic on the veteran's behalf.  Dr. RRS advised 
that he had been treating the veteran for neck and shoulder 
problems which he recounted were related to a fall on a waxed 
floor in 1950.  X-rays brought with the veteran were said to 
have revealed severe cervical spondylosis.  A magnetic 
resonance imaging (MRI) was said to have disclosed diffuse 
degenerative changes of the mid cervical spine with secondary 
cervical spinal stenosis from C4-5 to C6-7, with the most 
stenotic area appearing at the C5-6 level.  There was also 
midline disc bulging at C2-3 with posterior osteophyte 
formation at that level as well at C3-4, C4-5, and C5-6 with 
degenerative changes of multiple disc spaces.  Dr. RRS was of 
the opinion that the veteran needed further neurosurgical 
evaluation of his problems due to severe cervical spondylosis 
and spinal stenosis.

A VA special internal medicine examination of the veteran in 
May 1991 concluded in pertinent findings of cervical 
discogenic disease with degenerative arthritis at C-5 and 6, 
C-6 and 7, with spinal stenosis.  The examiner recorded that 
hospitalization was needed.

The veteran was hospitalized by VA from August 5, to October 
19, 1991.  He was admitted with a history of slowly 
progressive weakness in his upper extremities and numbness in 
his fingers bilaterally.  His symptoms had slowly progressed.  
He denied any history of trauma.  He also had some neck 
discomfort.  He was admitted to the neurosurgery service with 
the initial impression of cervical myeloradiculopathy at C4-
5, felt to be secondary to spondylitic disease.  

The veteran underwent a cervical spine computerized axial 
tomographic scan (CT) after admission which showed a 
congenitally narrow spinal canal in the cervical region and 
diffuse narrowing of the subarachnoid space from C-4 through 
6.  He also had a mild cervical spinal cord atrophy.  After 
informed consent was obtained, he was taken to the operation 
room where he underwent decompressive C-4 through 6 
laminectomies with foraminotomies of C3-4, 4-5, C5-6, and C6-
7.  He tolerated the procedure well and was without immediate 
complication.  

However, subsequently, he developed symptomatology and 
infection which was treated with antibiotics, epidural 
abscess drainage, etc.  He experienced improvement and was 
discharged to home in good condition on October 18.  He was 
to be followed-up in the neurosurgery clinic in three months.

The veteran was hospitalized by VA for treatment of 
cellulitis in the cervical area from December 1991 to January 
1992.

On file is a record of follow-up examination in the VA 
neurosurgery clinic in February 1992, for treatment of 
residual symptomatology.

VA conducted a special orthopedic examination of the veteran 
in May 1992.  The examination concluded in a pertinent 
diagnosis of severe cervical spine degenerative disc disease, 
status post cervical laminectomy.  The examiner recorded 
onset of symptoms from cervical spine degenerative disc 
disease, except for right shoulder weakness, began about 35 
years after initial insult.  

The examiner recorded that it seemed unlikely that cervical 
spine degenerative disc disease was secondary to the right 
shoulder, but it was possible for the veteran to have had 
cervical spine degenerative disc disease for some time, the 
symptoms of which could masquerade as symptoms of right 
shoulder arthritis.

The veteran fled a claim for compensation benefits for 
additional disability of the cervical spine pursuant to the 
provisions of 38 U.S.C.A. § 1151 in July 1992.

An August 1996 VA special neurological examination of the 
veteran concluded in a pertinent diagnosis of mild motor 
cervical radiculopathy.

On file is a report of special orthopedic examination from 
Dr. RRS conducted in January 1999.  The veteran complained of 
symptomatology including tingling in the neck.  He related 
that after his August 1991 surgery he awakened with numbness 
he had felt in his fingertips which then extended up his 
elbows.  This symptomatology had not gone away.  On 
examination his cervical spine motion was quite restricted.  
The examination impression was severe cervical spondylosis 
and status post cervical decompression with residual 
radiculitis and possible myelopathy.  Dr. RRS recorded it 
appeared that the veteran had significant limitations 
regarding lifting, pushing, pulling and cervical motion.  He 
particularly had problems with activity above shoulder 
height.  It was Dr. RRS' opinion that these would be 
continuing limitations and it might be expected that with 
aging the veteran would develop additional cervical spine 
stenosis.  

The RO referred the veteran's claims file to a VA medical 
specialist for a medical opinion in June 2000.  The VA 
medical specialist recorded that Dr. RRS, who had previously 
examined the veteran in January 1999, was no longer available 
for the purpose of obtaining a medical opinion.  The VA 
medical specialist noted that he had reviewed the entire 
medical record which was extensive.  He recorded that his 
opinion would be recorded as an addendum to the January 1999 
medical examination by Dr. RRS.  The medical specialist noted 
that he was to discuss whether there was additional 
disability of the cervical spine resulting from the VA 
surgery in August 1991.

If so, he was to furnish an opinion as to whether such 
additional disability was: (1) casually or causally related 
to the VA as treatment; (2) merely coincidental with the 
treatment; (3) a continuance or a natural progression of the 
condition for which he underwent surgery; or (4) a certain or 
near certain result of the treatment.  The medical specialist 
recorded that after extensive review of the medical record, 
it was his opinion that the answer to the question posed was 
#3, a continuance or a natural progression of the condition 
for which the veteran underwent surgery.  The examiner 
recorded that it was also stated in the medical report of Dr. 
RRS that this was a cervical stenosis which was expected to 
become more severe with time and would progress as the 
veteran aged.

Criteria

VCAA

Except as otherwise provided, a veteran has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  VCAA of 2000, Pub. 
L. No. 106-475, § 4, 114 Stat. 2096 (2000) (to be codified as 
amended at 38 U.S.C. § 5107).

Upon receipt of a complete or substantially complete 
application, the Secretary shall notify a claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.

As part of that notice, the Secretary shall indicate which 
portion of that information and evidence, if any, is to be 
provided by the claimant and which portion, if any, the 
Secretary, in accordance with section 5103A of this title and 
any other applicable provisions of law, will attempt to 
obtain on behalf of the claimant.  VCAA of 2000, Pub. L. No 
106-475, § 3(a), 114 Stat. 2096 (2000) (to be codified at 
38 U.S.C.A. § 5103(a)).  

If a claimant's application for a benefit administered by the 
laws of the Secretary is incomplete, the Secretary shall 
notify the claimant and the claimant's representative, if 
any, of the information necessary to complete the 
application.  VCAA of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096 (2000) (to be codified at 38 U.S.C.A. § 5102(b)).

The Secretary shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
the Secretary, unless no reasonable possibility exists that 
such assistance would aid in substantiating the claim.

The law further provides that the Secretary may defer 
providing assistance pending the submission by the claimant 
of essential information missing from the application.  VCAA 
of 2000, Pub. L. 106-475, § 3(a), 114 Stat. 2096 (2000) (to 
be codified at 38 U.S.C.A. § 5103A(a)(1)-(3).

As part of the assistance provided above, the Secretary shall 
make reasonable efforts to obtain relevant records (including 
private records) that the claimant adequately identified to 
the Secretary and authorizes to the Secretary to obtain.  
Whenever the Secretary, after making such reasonable efforts, 
is unable to obtain all of the relevant records sought, the 
Secretary shall notify the claimant that it is unable to 
obtain records with respect to the claim.

Such a notification shall (a) identify the records the 
Secretary is unable to obtain, (b) briefly explain the 
efforts that the Secretary made to obtain those records, and 
(c) describe any further action to be taken by the Secretary 
with respect to the claim.

Whenever the Secretary attempts to obtain records from a 
Federal department or agency under this subsection or 
subsection (c), the efforts to obtain those records shall 
continue until the records are obtained unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile.  
VCAA of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096 
(2000) (to be codified at 38 U.S.C.A. § 5103A(b)(1)-(3).


In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (a) 
shall include providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.

The Secretary shall treat an examination or opinion as being 
necessary to make a decision on a claim for purposes of 
paragraph (1) if the evidence of record before the Secretary, 
taking into consideration all information and lay or medical 
evidence  (including statements of the claimant):

(A) contains competent evidence that the 
claimant has a current disability, or 
persistent or recurrent symptoms of 
disability; and

(B) indicates that the disability or 
symptoms may be associated with the 
claimant's active military, naval, or air 
service; but

(C) does not contain sufficient medical 
evidence for the Secretary to make a 
decision on the claim.

VCAA of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096 
(2000) (to be codified as 38 U.S.C.A. § 5103A(d)).

38 U.S.C.A. § 1151

Initially, the Board notes that during the pendency of this 
appeal pertinent laws and regulations related to claims filed 
pursuant to the provisions of 38 U.S.C.A. § 1151 were 
revised.

Formerly, 38 U.S.C.A. § 1151 provided that "[w]here any 
veteran suffers an injury or an aggravation of an injury, as 
a result of hospitalization, medical or surgical treatment, 
or the pursuit of a course of vocational 
rehabilitation...awarded under any of the laws administered 
by the Secretary, or as the result of having submitted to an 
examination under any such law, and not the result of such 
veteran's own willful misconduct, and such injury or 
aggravation results in additional disability to or the death 
of such veteran, disability or death compensation...will be 
awarded in the same manner as if such disability, aggravation 
or death were service-connected."  38 U.S.C.A. § 1151 (West 
1991 & Supp. 2000).

In 1991 the United States Court of Appeals for Veterans 
Claims (Court) invalidated 38 C.F.R. § 3.358(a)(3), a portion 
of the regulation utilized in deciding claims under 
38 U.S.C.A. § 1151.  Gardner v. Derwinski, 1 Vet. App. 584 
(1991), aff'd Gardner v. Brown, 5 F.3d 1456 (Fed. Cir. 1993); 
aff'd Brown v. Gardner, 513 U.S. 115, 115 S. Ct. 552 (1994).

The United States Supreme Court (Supreme Court) in affirming 
the Court's decision held that the statutory language of 
38 U.S.C.A. § 1151 simply required a causal connection 
between VA hospitalization and additional disability, and 
that there need be no identification of "fault" on the part 
of VA.  Brown, supra.

The provisions of 38 C.F.R. § 3.358(c)(3) (1994), formerly 
required that in order for compensation to be payable under § 
1151, there must be a showing that the additional disability 
was the result of carelessness, negligence, lack of proper 
skill, error in judgment, or similar instances of indicated 
fault on the part of VA.

In March 1995 VA published amended regulations to conform to 
the Supreme Court decision.  The revised provisions of 
38 C.F.R. § 3.358 state that where it is determined that 
there is additional disability resulting from a disease or 
injury or an aggravation of an existing disease or injury 
suffered as a result of hospitalization or medical treatment, 
compensation will be payable for such additional disability.

In particular, the amended regulation, 38 C.F.R. 
§ 3.358(c)(3), now provides: Compensation is not payable for 
the necessary consequences of medical or surgical treatment 
or examination properly administered with the express or 
implied consent of the veteran, or, in appropriate cases, the 
veteran's representative.  'Necessary Consequences' are those 
which are certain to result from, or were intended to result 
from the examination or medical or surgical treatment 
administered.  Consequences otherwise certain or intended to 
result from a treatment will not be considered uncertain or 
unintended solely because it has not been determined at the 
time consent was given whether that treatment would in fact 
be administered.

Subsequently, the provisions of 38 U.S.C.A. § 1151 were 
amended, effective October 1, 1997, to include the 
requirement of fault, requiring that additional disability be 
the result of carelessness, negligence, lack of proper skill, 
error in judgment or similar fault on the part of VA in 
furnishing care, or an event not reasonably foreseeable.  See 
38 U.S.C.A. § 1151 (West 1991 & Supp. 2000).  However, in a 
recent opinion, the VA Office of the General Counsel held 
that all claims for benefits under 38 U.S.C.A. § 1151, filed 
before October 1, 1997, must be adjudicated under the code 
provisions as they existed prior to that date.  See 
VAOPGCPREC 40-97.

The Court has held that in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Similarly, a claim for 38 U.S.C.A. § 1151 benefits must be 
supported by medical evidence of a current disability and 
medical evidence that the current disability resulted from VA 
hospitalization, medical examination, or treatment.

Although claims for 38 U.S.C.A. § 1151 benefits are not based 
upon actual service connection, there are similarities in 
their adjudication.  Boeck v. Brown, 6 Vet. App. 14, 16-17 
(1993).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an appropriate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  VCAA of 2000, Pub. L. 
No. 106-475, § 4, 114 Stat. 2096 (2000) (to be codified as 
amended at 38 U.S.C. § 5107); 38 C.F.R. §§ 3.102, 4.3 (2000).


Analysis

Duty to Assist

The Board initially notes that the duty to assist has been 
satisfied in this instance.  The RO has made reasonable 
efforts to obtain evidence necessary to substantiate the 
veteran's claim, including any relevant records adequately 
identified by the veteran as well as authorized by him to be 
obtained.

In this case, the Board initially remanded the case to the RO 
in June 1998 in order for the veteran to identify any 
additional records of treatment not previously obtained by 
the RO, and to obtain a comprehensive examination of the 
veteran with a competent medical opinion addressing the very 
heart of the issue on appeal.

A substantial quantity of additional medical treatment 
reports was obtained, and the veteran was afforded the 
benefit of a comprehensive examination.  Since the examiner 
did not address the issue on appeal, the claims file was 
referred to another medical specialist who reviewed the 
claims file and provided a definitive, comprehensive opinion 
addressing the issue on appeal.  The above additional 
evidence complements as well as supplements the evidentiary 
record prior to the remand.  Such record already consisted of 
several VA examinations of the veteran as well as a 
substantial quantity of pertinent hospitalization and 
outpatient treatment reports.

The veteran has not indicated the existence of any relevant 
evidence that has not already been requested and/or obtained 
by the RO.  VCAA of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096 (2000) (to be codified at 38 U.S.C.A. § 5103A(b)); 
see also McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); 
Epps v. Brown, 9 Vet. App. 341, 344 (1996), aff'd sub nom. 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible, no further assistance to the veteran in developing 
the facts pertinent to his claim is required to comply with 
the duty to assist him as mandated by the VCAA of 2000.

In reaching this determination, the Board has considered the 
fact that the law with respect to the duty to assist has been 
significantly changed since the most recent supplemental 
statement of the case was issued to the veteran.

Congress recently passed the VCAA of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), modifying the adjudication of all 
pending claims.  As set forth above, the new law revises the 
former 38 U.S.C.A. § 5107(a) to eliminate the requirement 
that a claimant come forward first with evidence to well 
ground a claim before the Secretary is obligated to assist 
the claimant in developing the facts pertinent to the claim.  
It also specifically enumerates the requirements of the duty 
to assist.



In this case, the Board finds that the veteran is not 
prejudiced by its consideration of his claim pursuant to this 
new law.  As set forth above, VA has already met all 
obligations to the veteran under this new law.  Moreover, the 
veteran and his representative have been afforded the 
opportunity to submit evidence and/or argument on the merits 
of the issue on appeal, and have done so.  In view of the 
foregoing, the Board finds that the veteran will not 
prejudiced by its actions and that a remand for adjudication 
of the veteran's claim by the RO under the new law would only 
serve to further delay resolution of his claim.  See Bernard 
v. Brown, 4 Vet. App. 384, 392-94 (1993).

Having determined that the duty to assist has been satisfied, 
the Board turns to an evaluation of the veteran's claim on 
the merits.

The Board notes that, in this case, the provisions of 
38 U.S.C.A. § 1151, in effect prior to October 1, 1997, are 
more favorable to the claim, inasmuch as negligence need not 
be established in order for the veteran to prevail.  However, 
inasmuch as the original claim brought pursuant to the 
provisions of 38 U.S.C.A. § 1151 was filed more than five 
years before October 1, 1997 (July 1992), the provisions of 
38 U.S.C.A. § 1151 in effect from October 1, 1997 forward are 
inapplicable to the claim.  See VAOPGCPREC 40-97.

38 U.S.C.A. § 1151

As to the claim for compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for additional disability of 
the cervical spine as the result of VA surgery and treatment 
during hospitalization from August to October 1991, where it 
is determined that there is additional disability resulting 
from VA treatment, compensation will be payable in the same 
manner as if such disability were service-connected.  
38 U.S.C.A. § 1151; 38 C.F.R. § 3.358.

The Board reiterates the three basic requirements for 
prevailing on a claim for service connection, or in this 
case, compensation benefits pursuant to the provisions of 
38 U.S.C.A. § 1151, (1) medical evidence of a current 
disability; (2) medical or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service injury or disease and a current 
disability.  See Hickson, supra.

After a careful review of the evidence of record, the Board 
is of the opinion that the evidentiary record does not 
support the veteran's claim of entitlement to compensation 
benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for 
additional disability of the cervical spine claimed as 
secondary to VA surgery and treatment during hospitalization 
from August to October 1991.

In addressing the specific issue presented for appellate 
review, the Board must direct itself to the competent medical 
opinion obtained and associated with the claims file in June 
2000.  The medical specialist acknowledged that he had 
reviewed the entire evidentiary record.  He acknowledged that 
the question presented to be addressed was whether there was 
additional disability of the cervical spine resulting from VA 
surgery and treatment during hospitalization in August 1991.  
He was to specify whether any additional disability 
identified was casually or causally related to VA treatment 
and hospitalization, merely coincidental with the treatment, 
a continuance or a natural progression of the condition for 
which the veteran underwent the surgery in question, or was a 
certain or near certain result of the treatment.

The medical specialist who reviewed the entire evidentiary 
record reported that it was his opinion that the disability 
of the veteran was a natural progression of the condition for 
which he underwent surgery.  The medical specialist 
acknowledged that the veteran was suffering form cervical 
stenosis which was expected to become more severe with time 
and would progress as the veteran aged.  In other words, no 
additional disability was identified by the medical 
specialist who acknowledged that the veteran had undergone 
surgery for a cervical stenosis, a disorder which was 
expected to progressively worsen as the veteran aged.

The Board's application of the pertinent governing criteria 
referable to claims for compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 does not permit a favorable 
determination in the veteran's case.  As the Board noted 
above, there is no additional disability of the spine having 
been identified as resulting from the VA surgery and 
treatment afforded the veteran on the occasion of inpatient 
care from August to October 1991.

While the veteran has consistently argued that he incurred 
additional disability as a result of the late 1991 VA surgery 
and treatment, as a lay person he is not competent to offer 
evidence that requires medical knowledge as to diagnosis or 
etiology.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

Neither is the Board competent to supplement the record with 
its own unsubstantiated medical conclusions as to whether the 
veteran suffered additional disability of the cervical spine 
pursuant to the provisions of 38 U.S.C.A. § 1151 as secondary 
to the August 1991 VA surgery and follow-up treatment.  
Colvin v. Derwinski, 1 Vet. App. 171, 173 (1991).

In the case at hand, the issue of whether VA hospitalization, 
medical or surgical treatment, or examination caused 
additional disability of the cervical spine requires 
competent medical evidence.  Such is sorely lacking in this 
case.  On the contrary, the competent medical authority as 
expressed in this case is against the veteran's contention.  
As the Board recited above, the medical specialist reviewing 
the case has found no additional disability of the cervical 
spine related to VA surgery and treatment, but has noted that 
the veteran's cervical stenosis which occasioned such surgery 
and treatment is a progressive condition which is expected to 
worsen as he ages.

In light of the above, the Board concludes that a 
preponderance of the evidence is against the veteran's claim, 
and the evidence is not so evenly balanced as to require 
application of the benefit of the doubt in his favor.  
Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  

For these reasons, the Board finds that the evidence of 
record does not establish entitlement to compensation 
benefits pursuant to the provisions of 38 U.S.C.A. § 1151.

The Board views the foregoing discussion as sufficient to 
inform the veteran of the elements necessary to complete his 
application to reopen this claim.  See Graves v. Brown, 8 
Vet. App. 522 (1996); Robinette v. Brown, 8 Vet. App. 69, 77-
78 (1995); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).


ORDER

Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for additional disability of 
the cervical spine as a result of surgery and treatment 
during VA hospitalization from August to October 1991 is 
denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

